—In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated January 16, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Before a landowner can be held liable for a hazardous condition created by the accumulation of snow or ice during a storm, a reasonable time for taking corrective measures after the cessation of the storm must pass (see, Fuks v New York City Tr. Auth., 243 AD2d 678; Flanagan v City of New York, 243 AD2d 677; Siegel v Molino, 236 AD2d 879; Wall v Village of Mineola, 237 AD2d 511; Perlicz v Redeemer Lutheran Church, 229 AD2d 378). In the instant case, the evidence established that the injured plaintiff slipped and fell in an area which was covered with new-fallen snow, and that it was still snowing when she fell. Thus, the defendant is entitled to summary judgment dismissing the complaint (see, Fuks v New York City Tr. Auth., *502supra; Flanagan v City of New York, supra; Siegel v Molino, supra; Wall v Village of Mineola, supra). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.